          Case 2:20-cv-00674-JB-CG Document 44 Filed 09/01/21 Page 1 of 7


                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

BRADLEY CLYDE FUDGE,

               Plaintiff,

vs.                                                                     No. CIV 20-0674 JB/CG

ALAN J. BROWN; E. CRUZ-MARTINEZ;
DANIEL PETERS; BAYLOA LUNA; TINA
M. PEREZ; L. HERNANDEZ; ISSAC
JACOBO and STEVE MADRID,

               Defendants.

      MEMORANDUM OPINION AND ORDER ADOPTING THE CHIEF MAGISTRATE
         JUDGE’S PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before the Court on the Proposed Findings and Recommended

Disposition, filed May 3, 2021 (Doc. 42)(“PFRD”). In the PFRD, the Honorable Carmen Garza,

Chief Magistrate Judge for the United States District Court for the District of New Mexico,

recommends that Plaintiff’s Motion for Entry of Default Judgment, filed February 25, 2021 (Doc.

27)(“Motion for Default Entry”), be granted, and that default be entered. See PFRD at 9. Chief

Magistrate Judge Garza further recommended that the entry of default be set aside for good cause

under rule 55(c) of the Federal Rules of Civil Procedure, and that the Motion for Entry of Default

Judgment, filed March 19, 2021, (Doc. 37), be denied. See PFRD at 9.

               LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                           RECOMMENDATIONS

        District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition.   See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the required

proceedings when assigned, without the parties’ consent, to hear a pretrial matter dispositive of a

claim or defense or a prisoner petition challenging the conditions of confinement.”). Rule 72(b)(2)

governs objections: “Within 14 days after being served with a copy of the recommended disposition,
            Case 2:20-cv-00674-JB-CG Document 44 Filed 09/01/21 Page 2 of 7


a party may serve and file specific written objections to the proposed findings and recommendations.”

Finally, when resolving objections to a Magistrate Judge’s proposal, “[t]he district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly objected to.

The district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

Similarly, 28 U.S.C. § 636 provides:

               A judge of the court shall make a de novo determination of those portions
       of the report or specified proposed findings or recommendations to which objection
       is made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United States v.

One Parcel of Real Prop., With Bldgs, Appurtenances, Improvements, and Contents, Known As: 2121

East 30th Street, Tulsa Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)(“One Parcel”)(quoting Thomas v.

Arn, 474 U.S. 140, 147 (1985)). As the United States Court of Appeals for the Tenth Circuit has

noted, “the filing of objections advances the interests that underlie the Magistrate’s Act,[1] including

judicial efficiency.” One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kansas Bar Ass’n, 793 F.2d

1159, 1165 (10th Cir. 1986); United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the policies



       1
           Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.



                                                 -2 -
            Case 2:20-cv-00674-JB-CG Document 44 Filed 09/01/21 Page 3 of 7


behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s] adopted ‘a firm

waiver rule’ that ‘provides that the failure to make timely objections to the magistrate’s findings or

recommendations waives appellate review of both factual and legal questions.’” One Parcel, 73 F.3d

at 1059 (citations omitted). “[O]nly an objection that is sufficiently specific to focus the district

court’s attention on the factual and legal issues that are truly in dispute will advance the policies

behind the Magistrate’s Act.” One Parcel, 73 F.3d at 1060. In addition to requiring specificity in

objections, the Tenth Circuit has stated that “[i]ssues raised for the first time in objections to the

magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426

(10th Cir. 1996). See United States v. Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this

circuit, theories raised for the first time in objections to the magistrate judge’s report are deemed

waived.”). In an unpublished opinion, the Tenth Circuit stated that “the district court correctly held

that [a petitioner] had waived [an] argument by failing to raise it before the magistrate.” Pevehouse

v. Scibana, 229 F. App’x 795, 796 (10th Cir. 2007)(unpublished).2

       The Tenth Circuit has also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting Moore

v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that have declined to


       2
         Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The United States Court of Appeals for the Tenth Circuit has stated:

           In this circuit, unpublished orders are not binding precedent, . . . and we have
           generally determined that citation to unpublished opinions is not favored.
           However, if an unpublished opinion or order and judgment has persuasive value
           with respect to a material issue in a case and would assist the court in its disposition,
           we allow a citation to that decision.

 United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court finds that Pevehouse
 v. Scibana has persuasive value with respect to a material issue, and will assist the Court in its
 disposition of this Memorandum Opinion and Order


                                                    -3 -
          Case 2:20-cv-00674-JB-CG Document 44 Filed 09/01/21 Page 4 of 7


apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s order does not

apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only as . . . [a

failure to object] does not preclude further review by the district judge, sua sponte or at the request

of a party, under a de novo or any other standard”). In One Parcel, the Tenth Circuit noted that the

district judge had decided sua sponte to conduct a de novo review despite the lack of specificity in

the objections, but the Tenth Circuit held that it would deem the issues waived on appeal because it

would advance the interests underlying the waiver rule. See 73 F.3d at 1060-61 (citing cases from

other Courts of Appeals where district courts elected to address merits despite potential application

of waiver rule, but Courts of Appeals opted to enforce waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s PFRD

“on . . . dispositive motions, the statute calls for a de novo determination, not a de novo hearing.”

United States v. Raddatz, 447 U.S. 667, 674 (1980). The Tenth Circuit has stated that a de novo

determination, pursuant to 28 U.S.C. § 636(b), “requires the district court to consider relevant

evidence of record and not merely review the magistrate judge’s recommendation.” In re Griego, 64

F.3d 580, 583-84 (10th Cir. 1995). The Supreme Court of the United States of America has noted

that, although a district court must make a de novo determination of the objections to

recommendations under 28 U.S.C. § 636(b)(1), the district court is not precluded from relying on the

Magistrate Judge’s proposed findings and recommendations. See Raddatz, 447 U.S. at 676 (“[I]n

providing for a ‘de novo determination’ rather than de novo hearing, Congress intended to permit

whatever reliance a district judge, in the exercise of sound judicial discretion, chose to place on a

magistrate’s proposed findings and recommendations.”)(quoting 28 U.S.C. § 636(b)(1)); Bratcher v.

Bray-Doyle Indep. Sch. Dist. No. 42 of Stephens Cnty., Okla., 8 F.3d 722, 724-25



                                                  -4 -
           Case 2:20-cv-00674-JB-CG Document 44 Filed 09/01/21 Page 5 of 7


(10th Cir. 1993)(holding that the district court’s adoption of the Magistrate Judge’s “particular

reasonable-hour estimates” is consistent with a de novo determination, because “the district court

‘may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate, . . . ‘Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.’”)(quoting 28 U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S.

at 676)(emphasis omitted).

       Where no party objects to the Magistrate Judge’s proposed findings and recommended

disposition, the Court has, as a matter of course in the past and in the interests of justice, reviewed

the Magistrate Judge’s recommendations. In Workheiser v. City of Clovis, No. CIV 12-0485

JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning, J.), where the plaintiff failed to

respond to the Magistrate Judge’s PFRD, although the Court determined that the plaintiff “has waived

his opportunity for the Court to conduct review of the factual and legal findings in the [proposed

findings and recommended disposition],” the Court nevertheless conducted such a review. 2012 WL

6846401, at *3. The Court generally does not, however, review the Magistrate Judge’s proposed

findings and recommended disposition de novo, and determine independently necessarily what it

would do if the issues had come before the Court first, but rather adopts the proposed findings and

recommended      disposition    where     “[t]he     Court   cannot    say    that   the    Magistrate

Judge’s recommendation . . . is clearly erroneous, arbitrary, [obviously]3 contrary to law, or an abuse


       3
        The Court previously used as the standard for review when a party does not object to the
Magistrate Judge’s proposed findings and recommended disposition whether the recommendation
was “clearly erroneous, arbitrary, contrary to law, or an abuse of discretion,” thus omitting
“obviously” in front of contrary to law. Solomon v. Holder, CIV 12-1039 JB/LAM, 2013 WL
499300, at *4 (D.N.M. Jan. 31, 2013)(Browning J.)(adopting the recommendation to which there was
no objection, stating: “The Court determines that the PFRD is not clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion, and accordingly adopts the recommendations therein”);
O’Neill v. Jaramillo, CIV 11-0858 JB/GBW, 2013 WL 499521 (D.N.M. Jan. 31,


                                                   -5 -
          Case 2:20-cv-00674-JB-CG Document 44 Filed 09/01/21 Page 6 of 7


of discretion.”    Workheiser v. City of Clovis, 2012 WL 6846401, at *3. This review, which is

deferential to the Magistrate Judge’s work when there is no objection, nonetheless provides some

review in the interest of justice, and seems more consistent with the intent of the waiver rule than no

review at all or a full-fledged review. Accordingly, the Court considers this standard of review

appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those Reports, however, that

demonstrates an intent to require the district court to give any more consideration to the magistrate’s

report than the court considers appropriate.”). The Court, however, is reluctant to have no review at

all if its name is going to go at the bottom of the order adopting the Magistrate Judge’s PFRD.

                                              ANALYSIS

       The Court has reviewed carefully the PFRD, the Motion for Default Entry, and the Motion for

Entry of Default Judgment. The parties were notified that written objections to the PFRD were due

within fourteen days. See PFRD at 9. No objections have been filed and the deadline of May 17,

2021, has passed. The Court did not review the PFRD de novo, because the parties have not objected

to it, but rather reviewed the PFRD to determine if it is clearly erroneous, arbitrary, obviously contrary

to law, or an abuse of discretion. The Court determines that the PFRD is not clearly erroneous,



2013)(Browning, J.)(“Having reviewed the PRFD under that standard, the Court cannot say that the
Magistrate Judge’s recommendation is clearly erroneous, arbitrary, contrary to law, or an abuse of
discretion. The Court thus adopts Judge Wormuth’s PFRD.”)(citing Workheiser v. City of Clovis,
2012 WL 6846401, at *3); Galloway v. JP Morgan Chase & Co., CIV 12-0625 JB/RHS, 2013 WL
503744 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the Magistrate Judge’s recommendations
upon determining that they were not “clearly contrary to law, or an abuse of discretion.”). The Court
does not believe that “contrary to law” accurately reflects the deferential standard of review that the
Court intends to use when there is no objection. Finding that a Magistrate Judge’s recommendation
is contrary to law would require the Court to analyze the Magistrate Judge’s application of law to the
facts or the Magistrate Judge’s delineation of the facts -- in other words performing a de novo review,
which is required when a party objects to the recommendations only. The Court believes adding
“obviously” better reflects that the Court is not performing a de novo review of the Magistrate Judges’
recommendations. Going forward, therefore, the Court will, as it has done for some time now,
review Magistrate Judges’ recommendations to which there are no objections for whether the
recommendations are clearly erroneous, arbitrary, obviously contrary to law, or an abuse of
discretion.


                                                  -6 -
          Case 2:20-cv-00674-JB-CG Document 44 Filed 09/01/21 Page 7 of 7


arbitrary, obviously contrary to law, or an abuse of discretion. Accordingly, the Court will adopt the

PFRD.

        IT IS ORDERED that: (i) the Motion for Entry of Default Judgment, filed February 25, 2021

(Doc. 27), is granted; (ii) the entry of default is set aside for good cause under rule 55(c) of the Federal

Rules of Civil Procedure; (iii) the Motion for Entry of Default Judgment, filed March 19, 2021 (Doc.

37), is denied; and (iv) the Proposed Findings and Recommended Disposition, filed May 3, 2021

(Doc. 42), are adopted.




                                                               ________________________________
                                                               UNITED STATES DISTRICT JUDGE


Parties and counsel:

Bradley Clyde Fudge
Williamsburg, New Mexico

        Plaintiff pro se

Alan J. Dahl
Blaine T. Mynatt
Bradley A. Springer
Mynatt Martinez Springer P.C.
Las Cruces, New Mexico

        Attorneys for the Defendants




                                                   -7 -
